Citation Nr: 0207311	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to direct service connection for an acquired 
neuropsychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder, including PTSD, claimed 
as proximately due to or the result of service-connected 
disability from bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. R.C.-G.

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a May 1995 rating decision in which the 
regional office (RO) denied an increased rating for bronchial 
asthma.  The veteran has also appealed a June 1996 rating 
decision which denied service connection for post-traumatic 
stress disorder, anxiety neurosis with depression, and 
undifferentiated type schizophrenia, claimed by the veteran 
to be secondary to his service-connected bronchial asthma.

A June 2001 Supplemental Statement of the Case also addressed 
the issue of service connection for a neuropsychiatric 
disorder on a direct basis, and included the applicable law 
and regulations and the reasons for the denial of service 
connection.

The Board is undertaking additional development on 
entitlement to an increased rating for the veteran's service-
connected disability from bronchial asthma pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have PTSD.

4.  The veteran did not incur a neuropsychiatric disorder 
during his active military service.

5.  In a March 1981 rating decision which the veteran did not 
appeal, the RO denied service connection for anxiety neurosis 
with depression, claimed as being proximately due to or the 
result of service-connected bronchial asthma.

6.  Since the RO's March 1981 rating decision, new and 
material evidence has been received to reopen the claim for 
service connection for anxiety neurosis with depression, 
claimed secondary to service-connected bronchial asthma.

7.  The veteran's disability from a neuropsychiatric disorder 
-- variously diagnosed as anxiety neurosis with depression, 
generalized anxiety disorder, chronic schizophrenic reaction 
with depressive features, depressive disorder with psychotic 
features, chronic undifferentiated type schizophrenia with 
depressive features, dysthymia, and PTSD -- was not incurred 
in active military service nor is it proximately due to or 
the result of his service-connected disability from asthma.



CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
PTSD or other neuropsychiatric disability on the basis of 
incurrence during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 1991 & Supp 2001); 38 C.F.R. 
§ 3.303, 3.304(f) (2001).

3.  The March 1981 RO decision denying service connection for 
anxiety neurosis with depression, as not proximately due to 
or the result of the veteran's service-connected disability 
from bronchial asthma, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

4.  New and material evidence has been received since the 
RO's March 1981 rating decision that serves to reopen the 
veteran's claim for service connection for anxiety neurosis 
with depression, claimed as proximately due to or the result 
of his service-connected bronchial asthma.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

5.  The veteran is not entitled to service connection for a 
neuropsychiatric disorder, variously diagnosed as anxiety 
neurosis with depression, generalized anxiety disorder, 
chronic schizophrenic reaction with depressive features, 
depressive disorder with psychotic features, chronic 
undifferentiated type schizophrenia with depressive features, 
and PTSD, claimed as incurred in service or proximately due 
to or the result of service-connected disability from 
bronchial asthma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with the VCAA

Passage of the VCAA has significantly changed the 
adjudication process for claims for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104(a) and 5107 
(West 1991 & Supp. 2001).  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Generally, this change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or, as here, filed 
before the date of enactment and not yet final as of that 
date.

Under VCAA, VA has the duty to assist the veteran in the 
development of his claims, the duty to notify him of the 
evidence necessary to support his claims, and to notify him 
of VA's inability to obtain certain evidence.  These duties 
are discussed in more detail below.

A. Duty to Assist in Development of Claims

VA has published regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations are effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  As for the applicability of the regulations, the 
following applies: 

Applicability Dates: Except for the 
amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for 
benefits received by VA on or after 
November 9, 2000, as well as to any claim 
filed before that date but not decided by 
VA as of that date. The amendment to 38 
CFR 3.156(a), the second sentence of 38 
CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii) 
apply to any claim to reopen a finally 
decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45620 (2001). 

Concerning VA's duty to assist in developing claims, 
38 C.F.R. § 3.159 (2001) provides:

(a) Although it is the responsibility of 
any person filing a claim for a benefit 
administered by the Department of 
Veterans Affairs to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that the claim is well 
grounded, the Department of Veterans 
Affairs shall assist a claimant in 
developing the facts pertinent to his or 
her claim. This requirement to provide 
assistance shall not be construed as 
shifting from the claimant to the 
Department of Veterans Affairs the 
responsibility to produce necessary 
evidence. (emphasis added)

(b) When information sufficient to 
identify and locate necessary evidence is 
of record, the Department of Veterans 
Affairs shall assist a claimant by 
requesting, directly from the source, 
existing evidence which is either in the 
custody of military authorities or 
maintained by another Federal agency. At 
the claimant's request, and provided that 
he or she has authorized the release of 
such evidence in a form acceptable to the 
custodian thereof, the Department of 
Veterans Affairs shall assist a claimant 
by attempting to obtain records 
maintained by State or local governmental 
authorities and medical, employment, or 
other non-government records which are 
pertinent and specific to the claim. The 
Department of Veterans Affairs shall not 
pay any fees charged by the custodian for 
providing such evidence. (emphasis added)

(c) Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the claimant could rectify, the 
Department of Veterans Affairs shall so 
notify the claimant and advise him or her 
that the ultimate responsibility for 
furnishing evidence rests with the 
claimant.

As the last sentence of paragraph (a) indicates, VA's duty to 
assist the claimant in developing the claim does not alter 
the requirement that the claimant submit new and material 
evidence to reopen a finally disallowed claim.  VA's general 
duty is (1) to request, directly from the source, existing 
evidence which is either in the custody of military 
authorities or maintained by another Federal agency when 
information sufficient to identify and locate necessary 
evidence is of record, and (2) to attempt to obtain records 
maintained by State or local governmental authorities and 
medical, employment, or other non-government records when 
such records are pertinent and specific to the claim, and 
when the claimant has requested such assistance and has 
authorized the release of such evidence in a form acceptable 
to the custodian thereof.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
specifically refer to new and material evidence (38 C.F.R. 
§ 3.156(a)) and to the assistance VA will give an individual 
attempting to reopen a finally decided claim.  

The VCAA applies to claims to reopen a previously denied 
claim for compensation benefits if, as in this case, the 
claim was pending on or before August 29, 2001.  However, by 
regulations adopted pursuant to VCAA, VA has a somewhat more 
limited duty to assist the veteran in development of a 
previously disallowed claim than in the case of a new claim.  

The VCAA, in section 3, provides that nothing in section 3 of 
the VCAA shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A § 5103A(f). 
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

It appears, therefore, that the statutory provisions of the 
VCAA left intact the requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  VA, in promulgating regulations 
to apply the VCAA, chose to apply the VCAA duty to assist 
claimants in developing evidence to an individual attempting 
to reopen a finally decided claim only to such attempts to 
reopen received on or after August 29, 2001.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, VA has provided that the 
regulations implementing the VCAA that apply to attempts to 
reopen a finally decided claim apply only to claims to reopen 
a finally decided claim received on or after August 29, 2001.  

The veteran has appealed a June 1996 rating decision that 
denied a claim that previously had been finally disallowed.  
The claim to reopen was received in January 1996.  Thus, 
clearly, the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) do not apply to this matter.

Thus, the previous iteration of 38 C.F.R. §§ 3.156(a) and 
3.159 apply to the question of whether the veteran's claim 
for secondary service connection for a neuropsychiatric 
disorder should be reopened.

Therefore, to determine whether VA has provided the requisite 
assistance to the claimant in this instance, the Board must 
answer the questions of whether the record contains (1) 
sufficient information to identify and locate necessary, 
existing evidence in the custody of military authorities or 
maintained by another Federal agency, which VA has not 
requested directly from the source; and (2) the claimant's 
request for assistance and authorization for the release of 
records, in a form acceptable to the custodian thereof, for 
other evidence that is both pertinent and specific to the 
claim, and which VA has not attempted to obtain.  

Addressing the first question, the veteran has not identified 
with the required specificity, nor does the record contain 
sufficient information to identify and locate necessary, 
existing evidence in the custody of military authorities or 
maintained by another Federal agency, which VA has not 
requested directly from the source.

Addressing the second question, the claimant has not 
requested assistance nor provided authorization for the 
release of records which are pertinent and specific to the 
claim, and which VA has not attempted to obtain.

The veteran has had several opportunities to identify sources 
of evidence.  These opportunities include the claims he has 
filed, his Notices of Disagreement, his substantive appeals, 
and the informal brief filed on his behalf by his 
representative service organization.  He has not provided 
information concerning additional evidence, such as the names 
of treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related, 
which has not been obtained.


B.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 38 C.F.R. § 3.159(e) as amended and is applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  As amended, 38 C.F.R. 
§ 3.159(e) provides:

(1) If VA makes reasonable efforts to 
obtain relevant non-Federal records but 
is unable to obtain them, or after 
continued efforts to obtain Federal 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
VA will provide the claimant with oral or 
written notice of that fact. VA will make 
a record of any oral notice conveyed to 
the claimant. For non-Federal records 
requests, VA may provide the notice at 
the same time it makes its final attempt 
to obtain the relevant records. In either 
case, the notice must contain the 
following information: (i) The identity 
of the records VA was unable to obtain; 
(ii) An explanation of the efforts VA 
made to obtain the records; (iii) A 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and (iv) 
A notice that the claimant is ultimately 
responsible for providing the evidence.

(2) If VA becomes aware of the existence 
of relevant records before deciding the 
claim, VA will notify the claimant of the 
records and request that the claimant 
provide a release for the records. If the 
claimant does not provide any necessary 
release of the relevant records that VA 
is unable to obtain, VA will request that 
the claimant obtain the records and 
provide them to VA.

In this case, the veteran has not identified with the 
required specificity any documents that might be obtained in 
an effort to assist him in reopening his claim.  Therefore, 
the notification duties contained in 38 C.F.R. § 3.159(e) as 
amended do not apply to this situation.  

II.  Service Connection for PTSD

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  For the reasons and bases that follow, the 
Board concludes that he is not entitled to service connection 
for PTSD.  The preponderance of the evidence supports a 
conclusion that the veteran does not have PTSD.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  Also, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).

Service connection may also be granted for 
nonservice-connected disability which is proximately due to 
and the result of service-connected disability or "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, based on 
the holding in Allen, service connection for a psychiatric 
disability could be granted not only if the veteran's 
service-connected asthma caused his neuropsychiatric 
disability, but also if his service-connected asthma 
aggravated a psychiatric disability, with compensation being 
paid to the extent of such aggravation.

In addition, 38 C.F.R. § 3.304(f), which was effective May 
19, 1993, see 58 Fed.  Reg.  29,109, 29,110 (1993), 
specifically concerns claims for service connection for PTSD.  
The veteran's current claim for service connection for PTSD 
was filed in April 1996.  Since then, there have been 
revisions to the pertinent regulations - not only to 
38 C.F.R. § 3.304(f), but also to the Schedule of Ratings for 
Mental Disorders, contained in 38 C.F.R. Part IV.  Section 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), which 
is discussed below.  See Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the revised regulations, as discussed in Cohen v. 
Brown, 10 Vet. App. 128, prescribe a subjective standard to 
be applied when viewed in the context of the actual effect of 
a claimed incident on the particular veteran who claims to 
have been affected by the claimed stressor.  

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Section 3.304(f) was further amended effective March 7, 2002.  
The substantive changes, however, apply to claims of PTSD 
based on in-service personal assault.  See 67 Fed. Reg. 
10330-10332 (2002).  Therefore, they do not affect the 
outcome of this particular claim, which is not based on a 
claimed in-service personal assault.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

Among the various diagnoses of the veteran's current 
psychiatric disorder is a diagnosis of PTSD.  The Board 
finds, however, that the preponderance of the evidence 
indicates that the veteran does not have PTSD.

With a claim filed in January 1996, the veteran submitted a 
psychiatric evaluation from a private psychiatrist, who 
suggested that the veteran's neuropsychiatric disorders, 
including PTSD and chronic schizophrenic reaction, were 
related to his asthma.  The same psychiatrist testified in 
September 1996 that the veteran's asthma caused, at least to 
some degree, his disability from a neuropsychiatric disorder.

Pursuant to his most recent claim, the veteran has been 
afforded several VA neuropsychiatric examinations.  In April 
1996, a panel of three psychiatrists interviewed the veteran 
after reviewing his service medical records and the records 
in the claims folder.  They reported a diagnosis of chronic 
undifferentiated type schizophrenia with depressive features.  
Also noted was a diagnosis of bronchial asthma.  The 
examiners noted that the veteran had served in Vietnam during 
the Vietnam era.  However, the examiners reported that the 
stressors associated with the neuropsychiatric diagnosis were 
"unspecified."

The same board of three psychiatrists again examined the 
veteran in January 1997.  During the examination, he asserted 
that his nervous disorder was related to his asthma.  The 
diagnosis was again chronic undifferentiated type 
schizophrenia with depressive features.  The psychosocial 
stressors were unspecified.  The examiners commented that 
they had unanimously concluded that the correct diagnosis was 
chronic undifferentiated-type schizophrenia with depressive 
features.

The veteran was examined again in July 2001 by two of the 
members of the panel who twice before had examined him.  The 
claims folder was again reviewed and the veteran was 
interviewed.  The purpose of the examination was to determine 
if the veteran's symptoms supported a diagnosis of PTSD.  The 
examiners noted that the veteran's military occupational 
specialty was not combat related.  The veteran reported that 
he had not been wounded during his military service.  The 
examiners concluded that the diagnosis of PTSD was not 
supported.

The Board finds that the veteran does not have disability 
from PTSD.  This finding is supported by the conclusions of 
the majority of the qualified examiners who have assessed the 
veteran's neuropsychiatric disability; the majority of the 
examiners have concluded that the veteran's neuropsychiatric 
disorder is properly diagnosed as chronic undifferentiated-
type schizophrenia.  Most recently a panel of two 
psychiatrist specifically concluded that the veteran's 
symptoms did not support a diagnosis of PTSD.  

Only one psychiatrist has diagnosed PTSD.  This doctor, 
however, has not been consistent concerning the stressor to 
which this diagnosis is attributed.  In his January 1996 
report, this doctor associated the PTSD with the veteran's 
service-connected asthma.  During his testimony in September 
1996, this doctor related the PTSD to in-service stressors 
rather than to the veteran's service-connected asthma.  He 
also acknowledged that he had variously diagnosed the 
veteran's neuropsychiatric disorder as chronic schizophrenia, 
depression with psychotic features, and PTSD.  The Board 
finds the conclusions of the three VA examiners are definite 
and that the diagnosis of PTSD by the private psychiatrist, 
in contrast, is equivocal and not supported by the evidence 
of record.

Therefore, the Board has concluded that the veteran is not 
entitled to service connection for PTSD.

As the Board has determined that the veteran does not have 
current disability from PTSD, there is no need to discuss 
whether the veteran was engaged in combat, nor whether the 
stressors to which he claims to have been exposed have been 
verified.

III.  Service Connection for a Neuropsychiatric Disorder 
Other Than PTSD

The veteran's service medical records do not show that the 
veteran had complaints or diagnoses of a neuropsychiatric 
disorder, or treatment for such a disorder.  The earliest 
dated diagnosis of a neuropsychiatric disorder was documented 
in October 1980 as being made by a private psychiatrist in 
May 1978.  That diagnosis was anxiety neurosis with 
depression.

There is no evidence of service incurrence of a 
neuropsychiatric disorder other than as symptoms reported by 
way of history provided by the veteran.  The private 
psychiatrist testified in September 1996 that the veteran 
became anxious while serving in Vietnam and began to use 
marijuana and drink alcohol.  However, the psychiatrist did 
not suggest that the veteran's in-service anxiety was 
diagnosed as a neuropsychiatric disorder.  The same 
psychiatrist testified that he had not reviewed the veteran's 
service medical records.

More recently dated records document diagnoses and treatment 
for a neuropsychiatric disorder variously diagnosed as 
anxiety neurosis with depression, generalized anxiety 
disorder, chronic schizophrenic reaction with depressive 
features, depressive disorder with psychotic features, 
chronic undifferentiated type schizophrenia with depressive 
features, PTSD, and dysthymia.

The Board finds that the veteran's current disability from a 
neuropsychiatric disorder, variously diagnosed, did not have 
its onset until many years after the veteran's separation 
from service.  Therefore, the Board concludes that the 
veteran is not entitled to service connection for a 
neuropsychiatric disorder on the basis of direct service 
incurrence.

IV.  Secondary Service Connection for a Neuropsychiatric 
Disorder

The veteran has also contended that he has current disability 
from a neuropsychiatric disorder that is secondary to his 
service-connected disability from bronchial asthma.

In a March 1981 rating decision, the RO denied service 
connection for a nervous disorder diagnosed as anxiety 
neurosis with depression claimed as being secondary to 
service-connected disability from bronchial asthma.  The 
veteran was notified of that decision but did not appeal 
within one year of receiving notice of the decision.  
Accordingly, the March 1981 rating decision by the RO is 
final.  Therefore, the question presently before the Board is 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim for service connection 
on a secondary basis.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.104(a) 
(2001).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

As discussed above, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the passage of VCAA, 
precedential case law required that if new and material 
evidence had been submitted, a "well-grounded" analysis 
took place immediately upon reopening the claim.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, with the 
elimination of the well-grounded analysis requirement through 
the VCAA, the Board may now proceed from the reopening of the 
claim, where appropriate, directly to an evaluation of the 
merits of the claim, after ensuring that VA's duty to assist 
has been satisfied.

At the time of the RO's March 1981 rating decision, the 
evidence in the record consisted of service medical records, 
reports of VA examinations, and a statement from a private 
psychiatrist.  The veteran's service medical records did not 
show that he had complaints or diagnoses of, or treatment for 
a neuropsychiatric disorder.

The examiner who conducted the November 1970 VA examination 
reported that the veteran was psychiatrically normal.  The 
examination reports dated in July 1976 and June 1980 did not 
contain a psychiatric assessment.

The October 1980 statement from a private psychiatrist 
indicated that the veteran had been treated for anxiety 
neurosis with depression since May 1978.  According to the 
psychiatrist, the "trouble caused" by bronchial asthma was 
"affecting his emotional condition directly."

In the March 1981 rating decision, the RO found that the 
evidence did not show that the veteran's anxiety neurosis 
with depression was directly due to his service-connected 
bronchial asthma.  

The evidence received since the RO's March 1981 rating 
decision includes a psychiatric evaluation from a private 
psychiatrist.  This evaluation, submitted in January 1996, 
suggests that the veteran's neuropsychiatric disorders, 
including PTSD and chronic schizophrenic reaction, were 
related to his asthma.  This psychiatrist testified in 
September 1996 that the veteran's asthma caused, at least to 
some degree, his disability from a neuropsychiatric disorder.

The Board finds the report and testimony of the private 
psychiatrist is new, as it had not been previously considered 
by agency decisionmakers.  Such evidence is also material, as 
it is probative of whether there is a causal relationship 
between the veteran's asthma and his neuropsychiatric 
disability.  As new and material evidence has been submitted, 
the claim for service connection for anxiety neurosis with 
depression, claimed as secondary to the service-connected 
bronchial asthma, is reopened.

In addition to this specific reopened claim, the Board notes 
that several additional diagnoses for the veteran's 
psychiatric disorder have been entered into the record.  
Claims for secondary service connection for psychiatric 
diagnoses not previously considered would be new, rather than 
reopened, claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  The Board will now address the merits of the 
claims based on a review of the entire record.

The veteran has current disability from a neuropsychiatric 
disorder.  The record is replete with findings of disability 
from such a disorder -- which has been diagnosed most often 
as schizophrenia, but has also been diagnosed as anxiety 
neurosis with depression, generalized anxiety disorder, 
psychotic depression, depressive disorder with psychotic 
features, PTSD, and, most recently, dysthymia with a history 
of schizophrenia, in remission.

For the reasons and bases which follow, the Board concludes 
that service connection is not warranted for a 
neuropsychiatric disorder, variously diagnosed, claimed as 
proximately due to or the result of service-connected 
disability from bronchial asthma.

Pursuant to his most recent claim, the veteran has been 
afforded several VA neuropsychiatric examinations.  In April 
1996, a panel of three psychiatrists interviewed the veteran 
after reviewing his service medical records and the records 
in the claims folder.  They reported a diagnosis of chronic 
undifferentiated type schizophrenia with depressive features.  
Also noted was a diagnosis of bronchial asthma.  However, the 
examiners reported that the stressors associated with the 
neuropsychiatric diagnosis were "unspecified."

The veteran was examined again by the same board of three 
psychiatrists in January 1997.  During the examination, he 
asserted that his nervous disorder was related to his asthma.  
The diagnosis was again chronic undifferentiated type 
schizophrenia with depressive features.  The psychosocial 
stressors were unspecified.  The examiners commented that 
they had unanimously concluded that the diagnosed disorder 
was not secondary to the veteran's service-connected 
bronchial asthma.

The veteran was examined again in July 2001 by two of the 
members of the panel who twice before had examined him.  The 
claims folder was again reviewed and the veteran was 
interviewed.  The purpose of the examination was to determine 
if the veteran's symptoms supported a diagnosis of PTSD.  The 
examiners concluded that the diagnosis was not supported.  By 
way of history, the examiners noted that the veteran claimed 
to have disability from a neuropsychiatric disorder as a 
consequence of the treatment he received for his bronchial 
asthma.

The Board has also thoroughly reviewed the records associated 
with the veteran's application for disability benefits 
administered by the Social Security Administration, including 
records of VA outpatient and hospital treatment.  Such 
records do not show a causal relationship between the 
veteran's service-connected bronchial asthma and his current 
disability from a neuropsychiatric disorder, although the 
administrative law judge, in the February 1978 decision, 
infers such a relationship. 

The Board has reviewed the entire record and finds that the 
veteran's disability from a neuropsychiatric disorder -- 
variously diagnosed as anxiety neurosis with depression, 
generalized anxiety disorder, chronic schizophrenic reaction 
with depressive features, depressive disorder with psychotic 
features, chronic undifferentiated type schizophrenia with 
depressive features, PTSD, and dysthymia -- is not 
proximately due to or the result of service-connected 
disability from bronchial asthma.  Rather, the preponderance 
of the evidence is against the veteran's claim.  A board of 
three psychiatrist has concluded after two examinations and a 
thorough review of the record that there is no causal 
relationship between the veteran's neuropsychiatric 
disability and his service-connected bronchial asthma.

The single private psychiatrist who concluded that there was 
a causal relationship had not reviewed the veteran's service 
medical records and did not have the benefit of review of the 
entire claims folder.  It is noteworthy that despite not 
having reviewed service medical records, the private 
psychiatrist testified that the onset of the veteran's 
nervous disorder was during his active service.  Service 
medical records do not show an in-service diagnosis or other 
evidence of in-service onset.

Finally, the rather voluminous records of VA outpatient 
mental health treatment document the veteran's disability 
from both asthma and a nervous disorder, but they do not 
indicate any etiological relationship between the respiratory 
and the neuropsychiatric disorders.

The Board concludes that service connection is not warranted 
for a neuropsychiatric disorder, variously diagnosed as 
anxiety neurosis with depression, generalized anxiety 
disorder, chronic schizophrenic reaction with depressive 
features, depressive disorder with psychotic features, 
chronic undifferentiated type schizophrenia with depressive 
features, PTSD, and dysthymia.


ORDER

Service connection is denied for a neuropsychiatric disorder 
-- variously diagnosed as generalized anxiety disorder, 
anxiety neurosis with depression, chronic schizophrenic 
reaction with depressive features, depressive disorder with 
psychotic features, chronic undifferentiated type 
schizophrenia with depressive features, dysthymia, and PTSD -
- on either a direct or a secondary basis.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

